DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 and 14 in the reply filed on 02/24/2022 is acknowledged.
Claims 11-13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election of Group I, claims 1-10 and 14 in the reply filed on 02/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


	Claim status
The examiner acknowledged the claims filed 12/12/2018.
Claims 1-15 are pending in the application. Claims 1-10 and 14 are previously presented. claims 11-13 and 15 are withdrawn without traverse in response to the restriction requirement. Claims 1-10 and 14 are hereby examined on the merits.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the” as in “said process comprises the combining the following components” should be deleted.  Appropriate correction is required.
Claims 2-10 are objected to because of the following informalities:  Process according to” should read “The process according to”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  an “and” should be inserted before “calystegin B”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6  recites a broad limitation "a food-grade mulberry fruit extract ", together with a narrower limitation "an aqueous mulberry fruit extract". A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  For the purpose of the examination, art reads on the broader limitation is interpreted to read on the claim. Appropriate correction is required.
Claim 14 recites “Method according to claim 1, wherein the method comprises adding the savoury concentrate in an amount of 0.01-7% by weight of the cooked starch rich food product”. However, claim 1 only recites a process but not a method and claim 1 does not recite a cooked starch rich food product either. There is insufficient antecedent basis for the limitations “method” and “the cooked starch rich food” in the claim. Further, knowing that claim 14 depends from claim 1 and claims 1 is directed to a process of preparing a savory concentrate as opposed to a cooked starch rich food product, it is thus not clear what claims 14 is directed to. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel US Patent Application Publication No. 2010/0143550 (hereinafter referred to as Abdel, cited in the restriction requirement mailed 08/31/2021) in view of Mintel, “Emperor herbs Chicken Spices, June, 2007, (cited in IDS, hereinafter referred to as Mintel) and Zhang WO 2013/078658 A1 (cited in IDS, hereinafter referred to as Zhang).
Regarding claims 1, 5-6 and 14,  Abdel teaches a method of preparing a savoury concentrate (e.g., bouillon concentrate) comprising combining (e.g., mixing): 0.01-65% wt inorganic salt (e.g., sodium chloride; [0042]); 0.02-60% wt fat; 0.5-20% wt monosodium glutamate; 0.02-35% wt native starch (e.g., starch), starch derivative, maltodextrin and sugar (sugar is construed to mean table sugar, i.e., sucrose, as implicitly suggested in Table 1); 0.02-80% vegetable matter (e.g., herb, vegetable and plant material); and 0.3-8% water ([0054-0059]; [0051-0052]; [0048]; [0073], [0024]; [0033]; Table 1).
 The amount of fat, sugar, starch component, glutamate, and water as disclosed by Abdel fall within that recited in claim 1. The amount of salt, vegetable matter, the sum of salt, fat, glutamate, and starch, and the sum of salt, fat, glutamate, starch, sugar, vegetable matter and water as disclosed by Abdel overlaps with those recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Abdel further teaches that a bouillon concentrate can be used as a seasoning for seasoning pasta ([0002]).
Abdel is silent regarding the savoury concentrate comprises 5-50% wt mulberry fruit material.
Mintel teaches a seasoning product (e.g., Herbs Chicken Spices) comprising inter alia, salt, fat, sugar, and mulberry (pages 1-2).
Zhang teaches a food additive or nutritional composition comprising mulberry fruit extract derived from  Morus Alba, Morus nigra  or Morus rubra, when added to a carbohydrate rich food such as pasta, could reduce glucose peaks and/or insulin peaks after ingestion of the carbohydrate rich food (page 9, line 4-24; page 5, line 12-25; page 6, line 8-11). Zhang further teaches that the food additive or nutritional composition may contain any amount of mulberry extract, the effectiveness of the food additive or nutritional composition follows a dose-response curve, and the composition may comprise at 10% w/w of the mulberry extract (page 9 line 27-28 and page 10, line 1-9).
Both Abdel and Mintel are directed to seasonings for food that comprises salt, fat and sugar; both Abdel and Zhang are directed to a food additives for a food product such as pasta; and where Mintel teaches that it is suitable to put mulberry fruit material in a seasoning product, Zhang teaches that food additive that comprises mulberry extract when added to pasta could reduce glucose peaks and/or insulin peaks after ingestion of the pasta. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Abdel by including at least 10% w/w mulberry extract derived from Morus Alba, Morus nigra or Morus rubra in the savoury concentrate of Abdel with reasonable expectation of success, for the reason that prior art has established that mulberry fruit material could be suitably added to a seasoning product, and that food additive that comprises 
The amount of mulberry fruit material (e.g., mulberry fruit extract) overlaps with that recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Given that the mulberry extract of Zhang is in a food additive or nutritional composition, it is necessarily a food grade mulberry fruit extract.
Regarding claim 2, given that Abdel in view of Mintel and Zhang teaches that the savoury concentrate comprises 0.01-65% wt salt and at least 10% mulberry extract, the weight ratio of salt/mulberry fruit material as disclosed by Abdel in view of Zhang overlaps with that recited in the claim (for example, when there are 10% salt and 10% mulberry extract, the ratio of salt/mulberry fruit material is 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 3, Zhang teaches that the mulberry extract being used comprises large quantity of DNJ, such that the food additive or nutritional composition comprises at least 0.01% DNJ (e.g., at least 0.1 mg DNJ per gram of the composition; page 10, line 10-17). Given that Zhang teaches that the food additive or nutritional composition should comprise at least 10% wt mulberry extract (page 10, line 4-5), the amount of DNJ in the mulberry extract overlaps with that recited in the claim (for example, if every gram savoury concentrate comprises 0.1 mg DNJ and 0.1 g mulberry extract, the concentration of DNJ by weigh of mulberry extract is 0.1%). In the case prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 7, Abel in view of Mintel and Zhang, as recited above, teaches that the savoury concentrate comprises 0.01-65% wt inorganic salt; at least 10% mulberry extract; 0.02-60% wt fat; 0.5-20% wt monosodium glutamate; and 0.02-80% vegetable matter. The amounts of salt, mulberry fruit material, fat, glutamate and vegetable matter as disclosed by Abdel in view of Zhang either fall within or overlap with those recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
 Further, Abdel teaches that the savoury concentrate is in the form of particulate matter (e.g., granule, [0061]).
Regarding claim 8, Abdel teaches the process comprises converting the combined components into granules or shaped products ([0061]).
Regarding claim 14, Abdel teaches that a bouillon concentrate can be used for seasoning pasta ([0002]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used the savoury concentrate to season a pasta. Pasta is recited in page 3 line 13-16 of the instant specification as an example of a starch rich food product comprising at least 60% starch by weight of dry matter. 
Abdel in view of Mintel and Zhang is silent regarding the amount of savoury concentrate in the pasta. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the .   
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abdel in view of Mintel and Zhang as applied to claims 1 and 3 above, and evidenced by Xie US 2012/0244096 (hereinafter referred to as Xie).
Regarding claim 4, Xie evidences that mulberry extract contains fagomine , GAL-DNJ, calystegin B and DAB ([0031]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel in view of Mintel and Zhang as applied to claims 1 and 8 above, and further in view of Achterkamp EP2229825 A1 (hereinafter referred to as Achterkamp).
Regarding claim 9, Abel in view of Mintel and Zhang, as recited above, teaches that the savoury concentrate comprises 0.01-65% wt inorganic salt; at least 10% mulberry extract; 0.02-60% wt fat; 0.5-20% wt monosodium glutamate; and 0.02-35% wt native starch (e.g., starch), starch derivative, maltodextrin and sugar.  The amounts of salt, mulberry fruit material, fat, glutamate and sugar as disclosed by Abdel in view of Zhang either fall within or overlap with those recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I). 
Further, Abdel teaches that the savoury concentrate is in the form of a shaped product such as cube ([0061]).
Abdel in view of Mintel and Zhang is silent regarding the weight of the concentrate. However, the weight of the concentrate is merely a design choice and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the weight of the concentrate depending on those factors such as the serving requirement and individual’s preference.
Regardless, Achterkamp in the same field of endeavor teaches that a bouillon concentrate should have a size of 2-250 g in a package ([0034]; [0001]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Abdel by including the savoury concentrate in a package of 2-250 g for the reason that such a size is known to be suitable in the art.
The weight of the concentrate as disclosed by Achterkamp overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 10, Abdel in view of Mintel and Zhang teaches what has been recited above but is silent regarding packaging of the savoury concentrate in a container, sachet or wrapper.
 In the same field of endeavor, Achterkamp teaches that savoury concentrates could be packaged in blister pack or a container such glass or jar ([0034]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Abdel by including the process of packaging the savoury concentrate in container such as a glass or a jar because such a practice is known to be suitable for storing or carrying the savoury concentrate.

Claims 1-2, 5-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta WO 2009/074442 A1 (hereinafter referred to as Gupta) in view of Mintel, “Emperor herbs Chicken Spices, June, 2007, (cited in IDS, hereinafter referred to as Mintel) and Tsuchiya US Patent Application Publication No. 2015/0125589 A1 (cited in IDS, hereinafter referred to as Tsuchiya).
Regarding claims 1-2 and 6,  Gupta teaches a process of preparing a savory concentrate (e.g., seasoning cubes) comprising combining (e.g., mixing): at least 35%  of crystalline ingredients comprising at least one of inorganic salt (e.g., potassium chloride), MSG, and sugar (e.g., sucrose or glucose); 2-15% starch (native starch and maltodextrin), 4-50% vegetable matter (spices and herbs); at least 5% of at least one of group of fat, liquid polyol and water (page 3, line 7-26; page 4, line 1-15; page 7, line 26-30). Specifically, Gupta teaches in the examples that the savory concentrate comprises no added water, 44% salt, 12% MSG, 9% sugar, 24.5% or 12.14% starch,  8.3% or 10.6% fat, no vegetable matter or 9.9% vegetable matter (curry powder) no flavor or 2.15 % flavor, and 0.3%  or 2.45% coloring inorganic (examples 2-3). The amounts of salt, fat, sugar, starch component, glutamate, vegetable matter and water as disclosed by Gupta overlap with or encompass or fall within that recited in claim 1. The amount of salt, vegetable matter, the sum of salt, fat, glutamate, and starch, and the sum of salt, fat, glutamate, starch, sugar, vegetable matter and water as disclosed by Abdel overlaps with those recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie
Abdel is silent regarding the savoury concentrate comprises 5-50% wt mulberry fruit material.
Mintel teaches a seasoning product (e.g., Herbs Chicken Spices) comprising among other things, salt, fat, sugar, and mulberry (pages 1-2).
Tsuchiya teaches adding a taste improver the active ingredient of which being a vegetable extract such as mulberry extract to a foodstuff that comprises potassium salt so as to decrease the unpleasant bitterness or astringent taste associated with potassium salt (Abstract; [0004; 0025; 0027; 0030;00080-0081; 0088]); Tsuchiya further teaches that from the standpoint of not greatly changing the savoriness and color of the food, 0.01-0.5 parts by weight of vegetable extract is added to 1 part of potassium salt ([0088]).
Both Gupta and Mintel are directed to food seasonings that comprises salt, fat and sugar; both Gupta and Tsuchiya are directed to food products that comprise potassium salt such as potassium chloride; and where Mintel teaches that it is suitable to put mulberry fruit material in a seasoning product, Tsuchiya teaches adding mulberry extract to a foodstuff that comprises potassium chloride could decrease the unpleasant bitterness or astringent taste associated with potassium salt. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gupta by including mulberry extract at a proportion of 0.01-0.5 parts per one part potassium salt in the savoury concentrate of Gupta with reasonable expectation of success, for the reason that prior art has established that mulberry fruit material could be suitably added to a seasoning product, and that 
Since Gupta teaches that the savoury concentrate comprises at least 35% potassium chloride such as 44% salt, and that Tsuchiya teaches that the ratio of mulberry extract to potassium salt is 0.01-0.5: 1, the prior art teaches mulberry extract amount and the ratio that overlap with that recited in claims 1-2 (for example, when the savory concentrate comprises 44% salt, then the amount of mulberry extract is 0.4-20%). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Given that the mulberry extract as disclosed by Tsuchiya is a food ingredient, it is necessarily a food grade mulberry fruit extract.
Regarding claims 5, Tsuchiya teaches that mulberry extract. Therefore,  it would have been obvious to have selected mulberry extract from any source such as from Morus alba, Morus nigra or Morus rubra where Tsuchiya teaches mulberry, as one of ordinary skill would have had the reasonable expectation that a mulberry extract of any source (e.g. Morus alba, Morus nigra or Morus rubra) would function to reduce bitterness associated with potassium. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with a mulberry of Morus alba, Morus nigra or Morus rubra source.
Regarding claim 8, Tsuchiya teaches the process comprises converting the combined components into shaped product (e.g., cube or tablet ) (page 3, line 26).
Regarding claim 10,.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Mintel and Tsuchiya as applied to claims 1 above, and further in view of Xie US Patent Application Publication No. 2012/0244096 (hereinafter referred to as Xie).
Regarding claims 3-5, Gupta in view of Mintel and Tsuchiya teaches mulberry extract but is silent regarding that the mulberry extract comprises 0.1-15% iminosugars comprising DNJ, DAB, and fagomine, and that the mulberry extract is obtained from alba, nigra or rubra.
Xie teaches that a mulberry extract that is obtained from the species of Morus alba, Morus nigra or Morus rubra  and comprises 5-40% iminosugars such as DNJ, fagomine, GAL-DNJ, calystegin and DAB are suitable for use in a food product ([0002-0003; 0028-0031; 00367-0041; 0073]).
Both Gupta and Xie are directed to food related items. Both Tsuchiya and Xie are directed to mulberry extract. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gupta in view of Tsuchiya by including the mulberry extract that is obtained from the species of Morus alba, Morus nigra or Morus rubra  and comprises 5-40% iminosugars such as DNJ, fagomine, GAL-DNJ, calystegin and DAB in the savoury concentrate with reasonably expectation of success, for the reason that prior art has established that the mulberry extract that is obtained from the species of Morus alba, Morus nigra or Morus rubra 
The amount of iminosugar as disclosed by Xie overlaps with the range recited in  claim 3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Mintel and Tsuchiya as applied to claims 1 above, and further in view of Abdel US Patent Application Publication No. 2010/0143550 (hereinafter referred to as Abdel).
Regarding claim 7, Gupta in view of Mintel and Tsuchiya, as recited above, teaches that the savoury concentrate comprises amounts of salt, mulberry fruit material, fat, glutamate and vegetable matter either fall within or overlap with those recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I). 
Gupta in view of Mintel and Tsuchiya teaches savoury concentration in cube and tablet form but is silent regarding it being in the particulate form.
In the same field of endeavor,  Abdel teaches that a savory concentrate that comprises salt, fat, sugar, starch, MSG, etc. could be shaped into forms including cube, tablet, and granule ([0051-0061]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have shaped the savory concentrate into granule from with reasonable expectation of success, for the reason that prior art has established that it is suitable to shape a savory concentrate that comprises, salt, sugar, MSG, etc. into granule besides cube and tablet forms.
Regarding claim 14, Gupta in view of Mintel and Tsuchiya teaches what has been recited above but is silent regarding adding the bouillon cubes to a cooked starch food.
In the same field of endeavor,  Abdel teaches that a bouillon cube that comprises fat, sugar, starch, MSG, etc. can be used for seasoning pasta ([0002]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used the savoury concentrate to season a pasta. Pasta is recited in page 3 line 13-16 of the instant specification as an example of a starch rich food product comprising at least 60% starch by weight of dry matter. 
Gupta in view of Mintel, Tsuchiya and Abdel is silent regarding the amount of savoury concentrate in the pasta. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the amount of savoury concentrate in the pasta depending on individual’s preference of the amount of seasoning desired in the pasta. As such, the proportion as recited in the claim is merely an obvious variant of the prior art.   


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Mintel and Tsuchiya as applied to claims 1 and 8 above, and further in view of Achterkamp EP2229825 A1 (hereinafter referred to as Achterkamp).
Regarding claim 9, Gupta in view of Mintel and Tsuchiya as recited above, teaches that the savoury concentrate comprises amounts of salt, mulberry fruit material, fat, glutamate and sugar either fall within or overlap with those recited in the claim. In prima facie case of obviousness exists. (MPEP 2144.05 I). 
Further, Gupta as recited above teaches that the savoury concentrate is in the form of a shaped product such as cube or tablet.
Gupta in view of Mintel and Tsuchiya is silent regarding the weight of the concentrate. However, the weight of the concentrate is merely a design choice and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the weight of the concentrate depending on those factors such as the serving requirement and individual’s preference.
Regardless, Achterkamp in the same field of endeavor teaches that a bouillon concentrate should have a size of 2-250 g in a package ([0034]; [0001]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gupta in view of Mintel and Tsuchiya by including the savoury concentrate in a package of 2-250 g for the reason that such a size is known to be suitable in the art.
The weight of the concentrate as disclosed by Achterkamp overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 10, Gupta in view of Mintel and Zhang as recited above teaches packaging of the savoury concentrate bur does explicitly mention a container, sachet or wrapper.
 In the same field of endeavor, Achterkamp teaches that savoury concentrates could be packaged in blister pack or a container such glass or jar ([0034]). It would have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHANGQING LI/Examiner, Art Unit 1793